Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to amendment/RCE filed 2/16/2022.
Claims 1-2, 4-9, 11-16, 18-20 were directly and/or indirectly amended. Claims 10, 17 were canceled. No claims were added.
Claims 1-2, 4-9, 11-16, and 18-20 are pending/rejected.

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupey et al. (Dupey hereinafter) US Patent Application Publication No. 20160034502 filed Aug. 4, 2014 and published Feb. 4, 2016 in view of Sun et al. (Sun hereinafter) US Patent Application Publication No. 20170011308 filed July 6, 2016 and published Jan. 12, 2017.

Regarding Claims 1, 8, and 15, Dupey disclose a computer-implemented method for automatically ranking and routing data quality remediation tasks, the computer-implemented method comprising: 
analyzing, by one or more processors (Fig. 1, step 130, Para. 0028, and Para. 0039, wherein the method of examining data corresponds to analyzing, Dupey) a data set ingested by a repository to produce a set of data quality problems (Fig. 1, step 106, Para. 0023, wherein the enterprise data store corresponds to repository and step 140, wherein the data quality detection corresponds to data quality problems as further described in Para. 0025, and Fig. 2, step 208, Dupey); 
computing, by the one or more processors, a score for each data quality problem of the set of data quality problems (Fig. 5, Para. 0077, wherein the method of assigning level to the problem corresponds to score, Dupey), wherein the score is used to rank the set of data quality problems by the importance of resolution of each data quality problem (Fig. 3, step 310, Para. 
identifying, by the one or more processors, a route to send each data quality problem of the set of data quality problems (Para. 0041, wherein provide to the user a respond corresponds to route to send each problem, and Fig. 2, step 210, Dupey). Dupey disclose all the limitations as stated in the rejection above. However, Dupey doesn’t clearly disclose based on a backlog of each steward of the set of stewards, wherein each data quality problem is routed to a steward of the set of stewards to resolve the respective data quality problem. On the other hand, Sun disclose, based on a backlog of each steward of the set of stewards, wherein each data quality problem is routed to a steward of the set of stewards to resolve the respective data quality problem as shown in Para. 0102 wherein the method of assigning tasks to each staff member based on their work load corresponds to, based on the backlog, and wherein the staff member corresponds to steward.  
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dupey with the teachings of Sun, to distribute the work load to the staff members based on their expertise and work load. 
Modification would have been obvious to one of ordinary skill in the art because distributing work load among the staff member would help them balance the work load and monitor the performance of each staff member as shown in Para. 0102; and 

Also
Claim 8 recites a computer program product (Fig. 1, Dupey).
Regarding Claims 2, 9, and 16, Dupey in view of Sun disclose a method wherein analyzing the data set further comprises: 
analyzing, by the one or more processors, the data set for data characteristics (Para. 0053, wherein the (phone number) data corresponds to data characteristics, Dupey); 
tagging, by the one or more processors, the data set with business terms (Para. 0022, wherein the enterprise data corresponds to business term, Dupey); 
identifying, by the one or more processors, a set of data quality rules (Para. 0013, wherein the selected rules correspond to set of data quality rules, Dupey); and 
searching, by the one or more processors, for the set of data quality problems based on the data characteristics, the business terms, and the set of data quality rules (Para. 0014, wherein the selected rules correspond to searching a set of data quality based on the data characteristics, business term and rules, Dupey).
Regarding Claims 3, 10, and 17, Dupey in view of Sun disclose a method wherein the score is used to rank the set of data quality problems (Para. 0075, wherein the list of potential problems corresponds to ranking, Dupey).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupey et al. (Dupey hereinafter) US Patent Application Publication No. 20160034502 filed Aug. 4, 2014 and published Feb. 4, 2016 in view of Sun et al. (Sun hereinafter) US Patent Application Publication No. 20170011308 filed July 6, 2016 and published Jan. 12, 2017 and further in view of AlZa’noun et al. (AlZa’noun hereinafter) US Patent Application Publication No. 20130055042 filed Aug. 31, 2012 and published Feb. 28, 2013.

Regarding Claims 4, 11, and 18, Dupey in view of Sun disclose all the limitations as stated in the rejection above. However, Dupey doesn’t explicitly disclose a method wherein the score for each data quality problem of the set of data quality problems is a function of a relevance of each data quality problem and an expected cost of resolution of each data quality problem, and wherein the score is a weighted average of the relevance and the expected cost of 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dupey, with the teachings of AlZ’anoun, to calculate the cost based on the type of problem as shown in Para. 0052. 
Modification would have been obvious to one of ordinary skill in the art because in the event of providing any service with respect to data quality the cost of data most be calculated based on the type of problem and tier of service wherein different tiers represent different level of service based on the level of importance as shown in para. 0053.
Regarding Claims 5, 12, and 19, the combination of Dupey in view of Sun and further in view of AlZ’anoun disclose s method wherein the relevance of each data quality problem is based on a set of data lineage metadata for the data set, and wherein the set of data lineage metadata is inspected for a set of dependent assets that use the data set as a source (Fig. 5, step 500, wherein different layers of data corresponds to linage and the “Conformance” “Non .  

Claims 6-7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupey et al. (Dupey hereinafter) US Patent Application Publication No. 20160034502 filed Aug. 4, 2014 and published Feb. 4, 2016 in view of Sun et al. (Sun hereinafter) US Patent Application Publication No. 20170011308 filed July 6, 2016 and published Jan. 12, 2017 and further in view of  Pandit et al. (Pandit hereinafter) US Patent Application Publication No. 20190377975 filed June 11, 2018 and published Dec. 12, 2019.

Regarding Claims 6, 14, and 20, Dupey in view of Sun disclose all the limitations as stated in the rejection above. However, Dupey doesn’t explicitly disclose wherein the route is a steward's computing device.  On the other hand, Pandit disclose wherein the route is a steward's as shown in Para. 0041. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dupey, with the teachings of Pandit, to compare the record for possible match as shown in Para. 0036. 
Modification would have been obvious to one of ordinary skill in the art because in the event of gathering data based on the data steward’s actions and interactions with the users, the 
Regarding Claim 7, the combination of Dupey in view of Sun and further in view of Pandit disclose wherein identifying the route comprises: applying, by the one or more processors, a trained machine-learning model to identify a steward’s computing device to which to send each data quality problem (Para. 0041, Pandit). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lesner et al. US Patent No. 10970414, related to automatic detection and protection of personally identifiable information.
Bagchi et al. US Patent Application No. 20070198312, related to data quality management using business process modelling.
Olsen et al. US Patent Application No. 20140114709, related to asset data model for recurring revenue asset management. 
Iordanov et al. 20030167454 related to method and system for providing metacognitive processing for simulating cognitive.
Nefedov 20190220695 related to clustering and tagging engine for use in product support systems. 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 23, 2022